Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Claims 2-16 are allowed. 
Authorization for this examiner’s amendment was given in an interview with Scott Weide on 3/24/2022. 
The application has been amended as follows:
Please cancel Claims 22-35. 
Please enter the following claims: 
3.	 The modified gaming machine in accordance with claim 2 wherein the request to implement said secondary wagering game placed with the secondary controller comprises placement of a secondary game wager.

4.	 The modified gaming machine in accordance with claim 2 wherein the first display comprises slot reels and the second display comprises a video display.

5.	 The modified gaming machine in accordance with claim 2 wherein the secondary controller causes the secondary wagering game to be presented simultaneously with the primary wagering game.



7.	 The modified gaming machine in accordance with claim 2 wherein said primary wagering game comprises a wager-based video game presented via the main game controller and said secondary wagering game comprises multiple independent simultaneous wagering opportunities on said wager-based video game via said secondary controller, wherein said secondary controller determines the outcome of said wagering opportunities based at least in part upon said primary wagering game presented by said main game controller. 

8.	 The modified gaming machine in accordance with claim 2 wherein said primary wagering comprises a primary instance of a wager-based video game and, in response to input indicating a player's desire for a multi-game experience received by said secondary controller, said secondary wagering game comprising at least one secondary instance of said wager-based video game provided in addition to said primary instance of said wager-based video game.

9.	 A modified gaming machine adapted to present secondary game functionality at a remote presentation device without changing primary wagering game functionality presented by the gaming machine, the modified gaming machine comprising:
a plurality of gaming machine peripheral devices including at least one video display and at least one player input device;

a secondary controller interposed between one or more of said plurality of gaming machine peripheral devices and said main game controller, wherein said secondary controller forwards the information generated by said main game controller to said one or more of said plurality of gaming machine peripheral devices to implement the primary wagering game, and in response to receiving a request to implement a secondary game, said secondary controller transmitting a request to a secondary game server to cause a remote server to cause said secondary game to be presented at said remote presentation device.

10.	 The modified gaming machine in accordance with claim 9 wherein the request to implement said secondary game comprises placement of a secondary game wager.

11.	 The modified gaming machine in accordance with claim 9 wherein the secondary controller causes the primary wagering game and the secondary wagering game to both be presented at said remote presentation device.

12.	 The modified gaming machine in accordance with claim 9 wherein the secondary controller causes the secondary game to be presented simultaneously with the primary wagering game.

13.	 The modified gaming machine in accordance with claim 9 wherein the secondary game is a secondary wagering game and said primary wagering game and the secondary wagering game are different and unrelated to each other.

14.	 The modified gaming machine in accordance with claim 9, wherein the remote server is a social media server, and said secondary game comprises a social media game.

15.	 The modified gaming machine in accordance with claim 9 wherein the secondary game comprises at least one secondary instance of said primary wagering game.

16.	  The modified gaming machine in accordance with claim 9 wherein presentation of said secondary game comprises presentation of secondary game content at said remote presentation device, wherein said secondary controller generates said secondary game content.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647. The examiner can normally be reached M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/             Primary Examiner, Art Unit 3715